R AY Thornton, Justice, concurring. The majority of the court has decided that R.N. has standing under Ark. Code Ann. § 9-10-104 (Repl. 1998) to bring a paternity action challenging the legitimacy of a child, A.M., who is presumed to be legitimate because she was both conceived and born during the continuing marriage of her parents, J.M. and B.M. Both J.M. and B.M., the married couple to whom A.M. was born, strongly object to R.N.’s efforts to have the child declared illegitimate. The public policy of our state regarding the presumption of legitimacy of a child born during marriage was declared in Thomas v. Pacheco, 293 Ark. 564, 740 S.W.2d 123 (1987), where we stated: Marriage is still considered an honorable institution; children born during marriage should be deemed legitimate, and legal efforts to declare such children illegitimate should not be made easy. Belief in that principle is so great that we have created a legal presumption to protect it. This presumption, that a child born during marriage is the legitimate child of the parties to the marriage, is one of the strongest presumptions recognized by the law. Thomas, supra (citing Jacobs v. Jacobs, 146 Ark. 45, 225 S.W.22 (1920)). We also made a strong public policy declaration in support of the presumption of the legitimacy of a child born during marriage in Hall v. Freeman, 327 Ark. 148, 936 S.W However, the majority of the court today holds that the legislature did not mean what it said when it enacted Act 1184 of 1995, which clearly states who has standing to bring a paternity action in a suit to determine the paternity of an illegitimate child. Act 1184 of 1995, which is codified at Ark. Code Ann. § 9-10-104, provides in its entirety: Be it Enacted by the General Assembly of the State of Arkansas: SECTION 1. Arkansas Code § 9-10-104 is hereby amended to read as follows: “9-10-104. Suit to determine paternity of illegitimate child. Petitions for paternity establishment may be filed by: (1) A biological mother; (2) A putative father; (3) A person for whom paternity is not presumed or established by court order; or (4) The Office of Child Support Enforcement.” Id. While I have great difficulty in comprehending the reasoning employed by the majority in conferring standing upon R.N., I recognize that the majority of this court has authority to interpret the statute. It has done so in today’s opinion by declaring that R.N. has standing to bring a paternity action under Ark. Code Ann. § 9-10-104. Accordingly, I reluctantly accept the majority’s conclusion to confer standing upon R.N. However, accepting that R.N. has standing to bring a paternity action, as declared by today’s decision, I wholeheartedly agree with the majority’s decision that, pursuant to Ark. Code Ann. § 16-43-901 (Repl. 1998), the best interests of the child should be considered by the trial court before ordering a blood test. For these reasons, I respectfully concur.